                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Daniel Norris,                               )
                                             )        C/A No. 0:18-2344-TMC
                              Plaintiff,     )
                                             )
       v.                                    )              ORDER
                                             )
Nancy A. Berryhill, Acting                   )
Commissioner of Social Security,             )
                                             )
                              Defendant.     )

       Plaintiff Daniel Norris filed a motion for attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that he was the prevailing party and the

position taken by the Commissioner in this action was not substantially justified. (ECF No. 15).

Specifically, Plaintiff moves for an award of attorney’s fees in the amount of $2,373.51 and

costs of $20.64. Id. at 2. The Commissioner has filed a response stating that she does not

oppose the requested award of attorney’s fees and costs. (ECF No. 17).

       Under the EAJA, a court shall award attorney’s fees to a prevailing party in certain civil

actions against the United States, unless it finds that the government's position was substantially

justified or that special circumstances make an award unjust. See 28 U.S.C. § 2412(d)(1)(A).1

The district courts have discretion to determine a reasonable fee award and whether that award

should be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May

v. Sullivan, 936 F.2d 176, 177 (4th Cir. 1991).




1
 A party who is granted a remand pursuant to sentence four of the Social Security Act, 42 U.S.C.
405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300-302
(1993). The remand in this case was made pursuant to sentence four. (ECF No. 13).

                                                  1
       The district courts also have broad discretion to set the attorney fee amount. In

determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee applications .

. . are matters that the district court can recognize and discount.” Hyatt v. North Carolina Dep’t

of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S. 154, 163

(1990)). Additionally, the court should not only consider the “position taken by the United

States in the civil action,” but also the “action or failure to act by the agency upon which the

civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

       Despite there being no opposition to the motion, the court is obligated under the EAJA to

determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl.Ct. 145, 152

(1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or not

an amount is offered as representing the agreement of the parties in the form of a proposed

stipulation.”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of

the record, the court finds a fee award of $2,373.51 is appropriate. Accordingly, the court orders

that Plaintiff be awarded $2,373.51 in attorney’s fees and $20.64 in costs.2

         IT IS SO ORDERED.



                                                              s/Timothy M. Cain
                                                              United States District Judge
May 31, 2019
Anderson, South Carolina



2
 The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010)
(June 14, 2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded
to the litigant, thus subjecting EAJA fees to offset of any pre-existing federal debts); see also
Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (same).

                                                  2
